UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5793

WILLIE BURLEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CR-94-10059)

Submitted: July 16, 1996

Decided: November 1, 1996

Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, C. Cooper Fulton, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. William D. Wilmoth, United States Attorney, Thomas O.
Mucklow, Assistant United States Attorney, Wheeling, West Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Willie Burley appeals his sentence for conspiracy to distribute
crack cocaine and aiding and abetting money laundering. He claims
that the district court erred when it increased his offense level by two
levels for obstruction of justice. United States Sentencing Commis-
sion, Guidelines Manual, § 3C1.1 (Nov. 1994). Finding no error, we
affirm.

Burley was released on bond pending trial. Several days prior to
the scheduled trial, defense counsel informed the prosecutor and the
court that he was uncertain where Burley was. Counsel stated that it
was possible that Burley would not appear for trial on November 28.
When Burley failed to appear for jury selection and trial, a warrant
for his arrest was issued. Officials arrested him on December 6, fol-
lowing a six-hour stand-off during which Burley, who had been using
crack, held a gun to his head and threatened to commit suicide.

Burley subsequently pleaded guilty to conspiracy to distribute
crack cocaine and aiding and abetting money laundering. He testified
at sentencing that his fear of going to trial had caused him to begin
smoking crack cocaine. Burley objected to the recommendation in his
presentence report that his offense level be increased by two levels
because of his willful failure to appear for trial. He contended that his
failure to appear was not willful because of his use of crack. The dis-
trict court found that, given Burley's disappearance and the six-hour
stand-off with law enforcement officials, Burley had obstructed jus-
tice. Burley now contests the increase under U.S.S.G. § 3C1.1.

That guideline provides for a two-level increase if the defendant
"willfully obstructed or impeded, or attempted to obstruct or impede,
the administration of justice during the investigation, prosecution, or
sentencing of the instant offense." U.S.S.G.§ 3C1.1. Willfully failing

                     2
to appear for a judicial proceeding as ordered is an example of con-
duct to which the enhancement applies. Id., comment. (n.3(e)). Bur-
ley's argument is that his crack use overrode his will, so that his
failure to appear was not willful.

We review the district court's factual findings for clear error.
United States v. Puckett, 61 F.3d 1092, 1095 (4th Cir. 1995). The
court's determination that particular conduct qualifies for the adjust-
ment is reviewed de novo. United States v. Saintil, 910 F.2d 1231,
1232 (4th Cir. 1990). It is undisputed that Burley did not appear for
trial and that, once located, he held officers at bay for six hours while
threatening suicide. Further, Burley himself testified that he was
afraid of going to trial and that he began smoking crack. It is apparent
that he decided to smoke crack, instead of appear at trial, of his own
volition. Given these circumstances, the district court did not clearly
err in finding that Burley obstructed justice within the meaning of the
guideline.

We dispense with oral argument because our review of the materi-
als before us reveals that argument would not aid the decisional pro-
cess. We deny the motion to dismiss the appeal and affirm the
sentence.

AFFIRMED

                     3